Name: Commission Implementing Regulation (EU) NoÃ 741/2013 of 30Ã July 2013 opening and providing for the administration of Union tariff quotas for agricultural products originating in Colombia
 Type: Implementing Regulation
 Subject Matter: tariff policy;  America;  trade;  agricultural activity;  international trade
 Date Published: nan

 31.7.2013 EN Official Journal of the European Union L 204/43 COMMISSION IMPLEMENTING REGULATION (EU) No 741/2013 of 30 July 2013 opening and providing for the administration of Union tariff quotas for agricultural products originating in Colombia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/735/EU of 31 May 2012 on the signing, on behalf of the Union, and provisional application of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/735/EU, the Council authorised the signing, on behalf of the Union, of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (the Agreement). Pursuant to Decision 2012/735/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Agreement applies on a provisional basis from 1 August 2013. (2) Subsection 1 of Section B of Appendix 1 to Annex I to the Agreement concerns the tariff elimination schedule of the EU party for goods originating in Colombia. For a number of specific products, it provides for the application of tariff quotas. It is therefore necessary to open tariff quotas for such products. (3) The tariff quotas should be managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as amended by Commission Implementing Regulation (EU) No 927/2012 (4), contains new CN codes which are different from those referred to in the Agreement. The new codes should therefore be reflected in the Annex to this Regulation. (6) Since the Agreement takes effect on 1 August 2013, this Regulation should apply from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for the goods originating in Colombia and listed in the Annex. Article 2 The customs duties applicable to imports into the Union of goods originating in Colombia and listed in the Annex shall, within the respective tariff quota set out in the Annex to this Regulation, be suspended. Article 3 The tariff quotas in the Annex shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 21.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 256, 7.9.1987, p. 1. (4) OJ L 304, 31.10.2012, p. 1. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight if not otherwise specified) 09.7230 0201 30 0202 30 Meat of bovine animals, fresh, chilled or frozen, boneless From 1.8.2013 to 31.12.2013 2 334 From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 6 160 (1) 09.7231 0711 51 Mushrooms of the genus Agaricus, provisionally preserved, but unsuitable in that state for immediate consumption From 1.8.2013 to 31.12.2013 42 2003 10 Mushrooms of the genus Agaricus, prepared or preserved otherwise than by vinegar or acetic acid From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 105 (2) 09.7232 2208 40 51 2208 40 99 Rum and other spirits obtained by distilling fermented sugar-cane products, in containers holding more than 2 litres From 1.8.2013 to 31.12.2013 625 hectolitres (expressed in equivalent pure alcohol) From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 1 600 hectolitres (expressed in equivalent pure alcohol) (3) 09.7233 0710 40 0711 90 30 2001 90 30 2004 90 10 2005 80 Sweetcorn From 1.8.2013 to 31.12.2013 84 2008 99 85 Maize (corn), other than sweetcorn (Zea mays var. saccharata), otherwise prepared or preserved, not containing added spirit and added sugar From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 210 (4) 09.7234 0403 10 Yogurt From 1.8.2013 to 31.12.2013 42 From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 105 (2) 09.7235 1701 13 1701 14 1701 91 1701 99 Cane sugar, not containing added flavouring or colouring matter; cane or beet sugar and chemically pure sucrose, in solid form, other than raw sugar not containing added flavouring or colouring matter From 1.8.2013 to 31.12.2013 25 834 (expressed in raw sugar equivalent) From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 63 860 (expressed in raw sugar equivalent) (5) 09.7236 Ex17049099 Other sugar confectionery, not containing cocoa, containing 70 % or more by weight of sucrose From 1.8.2013 to 31.12.2013 8 334 1806 10 30 1806 10 90 Cocoa powder, containing 65 % or more by weight of sucrose or isoglucose expressed as sucrose From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 20 600 (6) Ex18062095 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk in containers or immediate packings, of a content exceeding 2 kg, containing less than 18 % by weight of cocoa butter and 70 % or more by weight of sucrose Ex19019099 Other food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % of cocoa calculated on a totally defatted basis, containing 70 % or more by weight of sucrose Ex20060031 Ex20060038 Fruit (excluding tropical fruit and ginger), vegetables, nuts (excluding tropical nuts), fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallised), containing 70 % or more by weight of sucrose Ex20079110 Ex20079920 Ex20079931 Ex20079933 Ex20079935 Ex20079939 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, obtained by cooking, containing 70 % or more by weight of sucrose Ex20 09 Fruit juices (excluding tomato juice, juices of tropical fruit and mixtures of juices of tropical fruit) and vegetable juices of a value not exceeding 30 EUR per 100 kg net weight, unfermented and not containing added spirit, containing 30 % or more by weight of added sugar Ex21011298 Ex21012098 Preparations with a basis of coffee, tea or mate, containing 70 % or more by weight of sucrose Ex21069098 Other food preparations not elsewhere specified or included, containing 70 % or more by weight of sucrose Ex33021029 Mixtures of odoriferous substances and mixtures with a basis of one or more of these substances, of a kind used in the drink industries, containing all flavouring agents characterising a beverage, of an actual alcoholic strength by volume not exceeding 0,5 %, containing 70 % or more by weight of sucrose 09.7237 0402 99 Milk and cream, containing added sugar or other sweetening matter, not in powder, granules or other solid forms From 1.8.2013 to 31.12.2013 42 From 1.1. to 31.12.2014 and for each period thereafter from 1.1. to 31.12. 105 (2) (1) With an increase of 560 metric tonnes each year as from 2015. (2) With an increase of 5 metric tonnes each year as from 2015. (3) With an increase of 100 hectolitres (expressed in equivalent pure alcohol) each year as from 2015. (4) With an increase of 10 metric tonnes each year as from 2015. (5) With an increase of 1 860 metric tonnes (expressed in raw sugar equivalent) each year as from 2015. (6) With an increase of 600 metric tonnes each year as from 2015.